Name: Commission Regulation (EEC) No 2016/92 of 20 July 1992 determining the extent to which applications lodged in July 1992 for import licences for fresh, chilled or frozen beef under the import arrangements provided for in the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic (CSFR) can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 7. 92 Official Journal of the European Communities No L 205/3 COMMISSION REGULATION (EEC) No 2016/92 of 20 July 1992 determining the extent to which applications lodged in July 1992 for import licences for fresh, chilled or frozen beef under the import arrangements provided for in the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic (CSFR) can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 898/92 of 8 April 1992 laying dowd detailed rules for the application of the import arrangements for fresh, chilled or frozen beef provided for in the Interim Associa ­ tion Agreements between the Community and the Repu ­ blic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic ('), as amended by Regula ­ tion (EEC) No 1 265/92 (2), and in particular Article 3 (4) thereof, Whereas Article 1 ( 1 ) and (2) of Regulation (EEC) No 898/92 fixes the quantity of fresh, chilled and frozen beef originating in Poland, Hungary and the Czech and Slovak Federal Republic which may imported under special conditions in respect of the period 1 July to 30 September 1992 ; whereas no applications for import licences have been submitted for that period ; Whereas Article 1 (3) of Regulation (EEC) No 898/92 States that if during 1992 the quantities covered by appli ­ cations for import licences submitted for the first or second period specified in paragraph 2 of that Article are less than the quantities available, the remaining quantities are to be added to the quantities available for the follo ­ wing period ; whereas, in view of the quantities remaining from the second period, the quantities available for the three countries concerned for the third period running from 1 October to 31 December 1992 should accordingly be determined, HAS ADOPTED THIS REGULATION : Article 1 The quantities available for the period referred to in the third indent of Article 1 (2) of Regulation (EEC) No 898/92, running from 1 October to 31 December 1992, amount to :  3 334,00 tonnes for meat originating in Poland,  4 021,00 tonnes for meat originating in Hungary,  2 475,10 tonnes for meat originating in the Czech and Slovak Federal Republic. Article 2 This Regulation shall enter into force on 23 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1992 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 95, 9 . 4. 1992, p. 44. 0 OJ No L 135, 19. 5. 1992, p. 6.